Exhibit 10.19
AIR PRODUCTS AND CHEMICALS, INC.
CORPORATE EXECUTIVE COMMITTEE
SEPARATION PROGRAM
As Amended Effective as of March 18, 2009

 



--------------------------------------------------------------------------------



 



ARTICLE I
PURPOSE AND TERM OF PLAN
     Section 1.01 Purpose. Air Products and Chemicals, Inc. hereby establishes
the Air Products and Chemicals, Inc. Corporate Executive Committee Separation
Program (the “Plan”) for the purpose of facilitating the planned separations of
Covered Executives (as defined below) and providing severance benefits to a
Covered Executive.
     Section 1.02 Term of the Plan. The Plan, as set forth herein, was
originally effective July 17, 2003. This amendment and restatement of the Plan
shall be effective January 1, 2008 (the “Effective Date”). The Plan will
continue until such time as the Committee (as defined below) acting in its sole
discretion, elects to modify, supersede or terminate the Plan in accordance
with, and subject to, the provisions of Article V.
ARTICLE II
DEFINITIONS
     Section 2.01 “Administrator” shall mean the Committee or, to the extent the
Committee delegates its powers in accordance with Section 4.01, its delegate
with respect to matters so delegated.
     Section 2.02 “Air Products” shall mean Air Products and Chemicals, Inc.
     Section 2.03 “Annual Incentive Plan” shall mean the Air Products and
Chemicals, Inc. Annual Incentive Plan and/or any similar, successor or
substitute short-term bonus plan, program or pay practice.
     Section 2.04 “Benefit” or “Benefits” shall mean any or all of the benefits
that a Covered Executive is entitled to receive pursuant to Sections 3.02, 3.03
and 3.04 of the Plan.
     Section 2.05 “Board” means the Board of Directors of Air Products.
     Section 2.06 “Bonus” shall mean 100% of the target bonus for a Covered
Executive, determined as of the Covered Executive’s Employment Termination Date
under the grant guidelines for the Annual Incentive Plan or similar successor or
substitute annual incentive plan or program.
     Section 2.07 “Cause” shall mean (a) the willful failure of an Executive to
substantially perform his or her duties (other than any such failure due to
Disability), after a demand for substantial performance is delivered, which
demand shall identify the manner in which the Company believes that the Covered
Executive has not substantially performed his duties, (b) a Covered Executive’s
engaging in willful and serious misconduct that has caused or would reasonably
be expected to result in material injury to the Company or any of its
affiliates, (c) a Covered Executive’s conviction of, or entering a plea of nolo
contendere to, a crime that constitutes a felony, (d) a Covered Executive’s
engaging (i) in repeated acts of insubordination

-1-



--------------------------------------------------------------------------------



 



or (ii) an act of dishonesty, or (e) violation by the Covered Executive of any
provision of Company’s Code of Conduct.
     Section 2.08 “CEO” shall mean the Chief Executive Officer of Air Products,
or a former chief executive officer of Air Products whose removal from such
position constituted Good Reason.
     Section 2.09 “Change in Control” shall be as defined under the Company’s
standard change in control agreement for senior executives or, if applicable,
the change in control agreement that is in effect for a Covered Executive at the
time of the Change in Control.
     Section 2.10 “Committee” shall mean the Management Development and
Compensation Committee of the Air Products Board of Directors, or such other
person or persons appointed by the Board of Directors of the Company, to act on
behalf of the Company with respect to the Plan as provided in the Plan.
     Section 2.11 “Company” shall mean Air Products and any of its wholly or
majority owned subsidiaries and affiliates. The term “Company” shall include any
successor to Air Products such as a corporation succeeding to the business of
Air Products or any subsidiary, by merger, consolidation or liquidation, or
purchase of assets or stock or similar transaction.
     Section 2.12 “Covered Executive” shall mean (a) the CEO and (b) each
individual who serves as a member of the Company’s Corporate Executive
Committee.
     Section 2.13 “Disability” shall be as defined under the Company’s long-term
disability plan.
     Section 2.14 “Employment Termination Date” shall mean the date on which a
Covered Executive incurs a Termination of Employment.
     Section 2.15 “ERISA” shall mean the Employee Retirement Income Security Act
of 1974, as amended.
     Section 2.16 “Good Reason” shall mean the occurrence of any of the
following without a Covered Executive’s consent:
          (a) A material adverse change in the Covered Executive’s position or
office with the Company, or a material diminution in the Covered Executive’s
duties, reporting responsibilities and authority with the Company, or an
assignment to the Covered Executive of duties or responsibilities, which are
materially inconsistent with the Covered Executive’s status or position with the
Company; provided that, any of the foregoing in connection with termination of a
Covered Executive’s employment for Cause, Retirement or Disability shall not
constitute Good Reason.
          (b) Reduction of the Covered Executive’s Salary or failure by the
Company to pay, in substantially equal installments conforming with the
Company’s normal pay practices, the Covered Executive’s Salary; provided,
however, that the Company may reduce a Covered Executive’s Salary if such
reduction is no less favorable to the Covered Executive than the

-2-



--------------------------------------------------------------------------------



 



average annual percentage reduction during the applicable Fiscal Year for all
Highly Compensated Employees; provided further that the Company may adjust its
normal payroll practices with respect to the payment of a Covered Executive’s
Salary provided that such adjustment is applicable to all Highly Compensated
Employees.
          (c) A material reduction in a covered Executive’s annual incentive
opportunities under the Annual Incentive Plan without a corresponding increase
in other incentive compensation payable by the Company; provided, however, that
the Company may reduce a Covered Executive’s annual incentive opportunities
under the Annual Incentive Plan if such reduction is on a basis no less
favorable to the Covered Executive than the basis upon which the Company reduces
the annual incentive opportunities payable to all Highly Compensated Employees
during the applicable Fiscal Year;
          (d) A material reduction in a Covered Executive’s aggregate Company
provided benefits under the Company’s employee pension benefit, life insurance,
medical, dental, health and accident, disability, severance and paid vacation
plans, programs and practices; provided however that the Company may reduce or
adjust the aggregate benefits payable to a Covered Executive if such reduction
is on a basis no less favorable to the Covered Executive than the basis on which
the Company reduces aggregate benefits payable with respect to Highly
Compensated Employees.
          (e) A requirement by the Company that a Covered Executive relocate his
or her principal place of employment by more than fifty (50) miles from the
location in effect immediately prior to the Change in Control.
Notwithstanding anything to the contrary contained herein, a Covered Executive’s
termination of employment will not be treated as for Good Reason as the result
of the occurrence of any event specified in the foregoing clauses (a) through
(f) (each such event, a “Good Reason Event”) unless, within 90 days following
the occurrence of such event, the Covered Executive provides written notice to
the Company of the occurrence of such event, which notice sets forth the exact
nature of the event and the conduct required to cure such event. The Company
will have 30 days from the receipt of such notice within which to cure such
event (such period, the “Cure Period”). If, during the Cure Period, such event
is remedied, the Covered Executive will not be permitted to terminate his or her
employment for Good Reason. If, at the end of the Cure Period, the Good Reason
Event has not been remedied, a Covered Executive’s voluntary termination will be
treated as for Good Reason during the 90-day period that follows the end of the
Cure Period. If a Covered Executive does not terminate employment during such
90-day period, the Covered Executive will not be permitted to terminate
employment and receive the payments and benefits set forth under this Agreement
as a result of such Good Reason Event.
     Section 2.17 “Highly Compensated Employee” shall mean the highest paid one
percent of employees of the Company together with all corporations,
partnerships, trusts, or other entities controlling, controlled by, or under
common control with, the Company.
     Section 2.18 “Long-Term Incentive Plan” shall mean the Air Products and
Chemicals, Inc. Long-Term Incentive Plan, approved by Air Products’ shareholders
most recently on

-3-



--------------------------------------------------------------------------------



 



26 January 2006, together with all predecessor and similar successor or
substitute intermediate and/or long-term incentive compensation plan or program.
     Section 2.19 “Pension Plans” shall mean, the Air Products and Chemicals,
Inc. Pension Plan for Salaried Employees, as amended from time to time together
with any similar, succeeding or substitute plan, and the Supplementary Pension
Plan of Air Products and Chemicals, Inc. as amended from time to time, together
with any similar, succeeding or substitute plan, and any private annuity or
pension agreement between the Covered Executive and the Company.
     Section 2.20 “Plan” shall mean the Air Products and Chemicals, Inc.
Corporate Executive Committee Separation Program, as set forth herein, and as
the same may from time to time be amended.
     Section 2.21 “Retirement Savings Plan” shall mean the Air Products and
Chemicals, Inc. Retirement Savings Plan, as amended from time to time, together
with any similar, succeeding or substitute plan.
     Section 2.22 “Plan Year” shall mean each period commencing on October 1
during which the Plan is in effect and ending on the subsequent September 30.
     Section 2.23 “Salary” shall mean an amount equal to the annual rate of a
Covered Executive’s base salary payable to the Covered Executive in all
capacities with the Company and its Subsidiaries or affiliates for the Plan Year
in which a Covered Executive’s Employment Termination Date occurs.
     Section 2.24 “Savings Plans” shall mean the Air Products and Chemicals,
Inc. Retirement Savings Plan, as amended from time to time, together with any
similar, succeeding or substitute plan, and the Air Products and Chemicals, Inc.
Deferred Compensation Plan, as amended from time to time, together with any
similar, succeeding or substitute plan.
     Section 2.25 “Section 409A” shall mean Section 409A of the Internal Revenue
Code of 1986, as amended, and the regulations thereunder as in effect from time
to time.
     Section 2.26 “Termination of Employment” shall mean termination of the
active employment relationship between a Covered Executive and the Company
(a) by the Company for reasons other than the Covered Executive’s death,
Disability, retirement after attaining age 65 or Cause or (b) by the Covered
Executive for Good Reason.
ARTICLE III
ENTITLEMENT TO AND DESCRIPTION OF BENEFITS
     Section 3.01 Earned Salary; Accrued Vacation. Upon a Covered Executive’s
Termination of Employment, the Company shall pay to the Covered Executive, as
soon as practicable but no later than 30 days after the Covered Executive’s
Employment Termination Date, the Covered Executive’s (i) Salary, to the extent
earned but unpaid as of the Employment Termination Date, and (ii) vacation pay
accrued through the Employment Termination Date.

-4-



--------------------------------------------------------------------------------



 



The Covered Executive shall also be entitled to business expenses incurred but
unreimbursed as of the Employment Termination Date, earned but unpaid bonuses,
and other benefits accrued under the Company’s benefit plans as of the
Employment Termination Date; provided that such amounts shall be paid to the
Covered Executive in accordance with the applicable Company plan, program or
policy.
     Section 3.02 Cash Benefits. Upon a Covered Executive’s Termination of
Employment and the Covered Executive’s satisfaction of the conditions specified
in Section 3.05 of the Plan, the Covered Executive shall be entitled to receive
the following Benefits, as well as the Benefits specified in Sections 3.03 and
3.04:
          (a) A lump sum cash severance payment equal to one times (in the case
of the CEO, two times) the sum of: (I) the Covered Executive’s Salary and
(II) the average of the Annual Incentive Plan awards received by the Covered
Executive for the last three fiscal years (or, if less, the number of fiscal
years for which the Covered Executive has received Annual Incentive Plan
awards).
          (b) A lump sum cash payment which shall be equal to the product of:
(I) the average of the Annual Incentive Plan awards received by the Covered
Executive for the last three fiscal years (or, if less, the number of fiscal
years for which the Covered Executive has received Annual Incentive Plan awards)
and (II) a fraction, the numerator of which is the number of days in the current
Plan Year through the Covered Executive’s Employment Termination Date, and the
denominator of which is 365.
          (c)(i) If the Covered Executive is a participant in the Pension Plans
and not a Core Contribution Participant under the Retirement Savings Plan, a
lump sum cash payment equal to the difference between the actuarial present
values as of the Employment Termination Date of (A) the Covered Executive’s
accrued vested pension benefits payable at age 65 under the Pension Plans and
(B) those pension benefits calculated by: adding one year (in the case of the
CEO, two years) of service to the actual service credited under such plans for
benefit accrual and vesting purposes; including any early retirement subsidy
available under the Pension Plans for which the Covered Executive is not
eligible due to termination before satisfying age and service requirements for
such subsidy; and assuming that the Covered Executive’s benefit will commence in
the form of a straight life annuity on the later of the Employment Termination
Date or the date on which the Covered Executive could retire and commence a
benefit under the Pension Plans. The interest rate used for such purposes shall
be the average of the average monthly yields for municipal bonds published
monthly by Moody’s Investors’ Service Inc. for the three months immediately
preceding the Covered Executive’s Employment Termination Date. For purposes of
determining actuarial present values in calculating the pension payment, life
expectancy assumptions most frequently used by the Pension Plan’s actuaries for
other purposes shall be used. The calculation of the pension payment described
in this subparagraph shall be made by a nationally recognized firm of enrolled
actuaries acceptable to the Covered Executive and the Company. The Company shall
pay the reasonable fees and expenses of such actuarial firm. The calculation
made by such actuarial firm shall be binding on the Covered Executive and the
Company.

-5-



--------------------------------------------------------------------------------



 



               (ii) If the Covered Executive is a Core Contribution Participant
in the Retirement Savings Plan, a lump sum cash payment (in lieu of the payment
described in clause (i) above) equal to the sum of: (A) the Company Core
Contributions and Core Credits (as defined in the Savings Plans) that the
Covered Executive would have received under the Savings Plans during the
one-year period (in the case of the CEO, two-year period) following the
Employment Termination Date assuming that (I) the Covered Executive remained
actively employed by the Company during such period, (II) the Covered
Executive’s Salary continued at the higher of the rate in effect on the
Employment Termination Date or the rate in effect immediately prior to any
purported reduction in the Covered Executive’s Salary constituting Good Reason
and (III) the Covered Executive’s Annual Incentive Plan awards were equal in
amount to the higher of the most recent award received prior to the Employment
Termination Date and the average of the awards available to the Covered
Executive under the Annual Incentive Plan during and/or for each of the three
immediately preceding Fiscal Years; provided that the amount payable to the
Covered Executive under this clause (c) shall in no event include any Company
matching contributions or credits on such Company Core Contributions or Core
Credits; and (B) any early retirement subsidy available under the Pension Plans
(as in effect immediately prior to the beginning of the Contract Period) for
which the Covered Executive is not eligible solely due to termination before
satisfying age and service requirements for such subsidy and assuming that his
or her benefit under the Pension Plans will commence in the form of a straight
life annuity on the later of the Employment Termination Date or the date on
which he or she could retire and commence a benefit and otherwise calculated on
the basis of the assumptions describe in clause (i) above.
     Section 3.03 Non-Cash Benefits. In addition to the Benefits provided under
Section 3.02, a Covered Executive shall receive and, subject to the Covered
Executive’s satisfaction of the conditions specified in Section 3.05 of the
Plan, shall be permitted to retain, the following additional benefits:
          (a) Following a Covered Executive’s Employment Termination Date, the
Company will provide to the Covered Executive and the Covered Executive’s
dependents for one year (in the case of the CEO, two years) following the
Covered Executive’s Employment Termination Date, benefits equivalent to those
provided by the Company under all life insurance, medical, dental, health and
accident, long-term disability, long-term care plans or programs in which the
Covered Executive was participating on the Covered Executive’s Termination Date
or, in the event of a reduction in such benefits constituting Good Reason,
equivalent to those provided immediately before such reduction; provided that
such benefits will not be provided beyond the period of time during which they
would have been provided to the Covered Executive under such plans or programs,
as in effect on the Covered Executive’s Employment Termination Date or
immediately before a reduction constituting Good Reason, had the Covered
Executive not had a Termination of Employment and such benefits will be provided
for at least the period during which they would have been provided to Covered
Executive had this Plan not been in effect. In the event of the Covered
Executive’s death during such one-year period (in the case of the CEO, two-year
period), benefits in respect of the Covered Executive or to the Covered
Executive’s beneficiaries will be provided in accordance with the terms of such
plans or programs as if the Covered Executive were actively employed by the
Company on the date of death of the Company. Any continuation of benefits
pursuant to this subparagraph shall not run concurrent with any continuation
rights provided pursuant to the Consolidated Omnibus Budget

-6-



--------------------------------------------------------------------------------



 



Reconciliation Act of 1985, as amended (“COBRA”), and for purposes of applying
COBRA with respect to the Covered Executive’s coverage under any group health
plan, the end of coverage under this subparagraph shall be deemed to be the date
of a qualifying event resulting from the termination of a Covered Executive.
Except as specifically permitted by Section 409A, the coverage provided to a
Covered Executive during any calendar year will not (i) affect the coverage to
be provided to the Covered Executive in any other calendar year or (ii) be
subject to liquidation or exchange for another benefit. Notwithstanding anything
herein to the contrary, the cost of continued coverage pursuant to this
Section 3.03(a) shall be shared by the Covered Executive and the Company in the
same proportion and on the same terms as such costs were shared by the Covered
Executive and the Company prior to the Employment Termination Date or the
proportion and terms in effect immediately prior to any purported change
constituting Good Reason.
          (b) Outplacement assistance at times and locations that are convenient
to the Covered Executive; provided that such outplacement services will be
provided for a period of no more than 12 months following the Employment
Termination Date.
     Section 3.04 Long-Term Incentive Plan Benefits. In addition to the Benefits
payable under Sections 3.02 and 3.03, a Covered Executive’s Long-Term Incentive
Plan awards shall, subject to the Covered Executive’s satisfaction of the
conditions specified in Section 3.05 of the Plan, be treated in accordance with
this Section 3.04.
          (a) The following rules shall apply only with respect to awards
granted prior to the Effective Date to an individual who was a Covered Executive
on September 30, 2007:
     (i) All stock options and stock appreciation rights which have been
outstanding for at least one year prior to the Covered Executive’s Employment
Termination Date shall continue to vest in accordance with their normal vesting
schedule (if not fully vested as of the Employment Termination Date) and shall
remain in effect for the remainder of their stated term, as set forth in the
agreements governing such awards, in each case as if the Covered Executive had
continued in employment following the Employment Termination Date. All other
stock options and stock appreciation rights shall terminate and be forfeited on
the Covered Executive’s Employment Termination Date.
     (ii) All unvested performance shares or other awards with performance-based
vesting shall vest consistent with the decision made by or on behalf of the
Company for other senior executives for the relevant cycle and payments in
respect thereof shall be made within 30 days of vesting.
     (iii) All awards, including career shares, deferred performance shares and
restricted stock, that are subject to time-based vesting or other
non-performance-based conditions, shall become fully vested and payments in
respect thereof shall be made on the day after the Release Effective Date (as
defined below).

-7-



--------------------------------------------------------------------------------



 



          (b) The following rules shall apply with respect to awards granted
prior to the Effective Date to an individual who becomes a Covered Executive
after September 30, 2007 and with respect to all awards granted to any Covered
Executive on or after the Effective Date:
     (i) All stock options and stock appreciation rights that are exercisable as
of the Covered Executive’s Employment Termination Date shall continue to be
exercisable following such Employment Termination Date and shall remain
exercisable for the remainder of the term applicable to the stock option or
stock appreciation right. All stock options and stock appreciation rights that
are not exercisable as of the Covered Executive’s Employment Termination Date
shall automatically terminate as of the Employment Termination Date.
     (ii) All unearned performance shares and other awards with
performance-based vesting shall vest as of the Covered Executive’s Employment
Termination Date in an amount to be determined by multiplying (A) the number of
shares or units that would have been earned by the Covered Executive under each
such award at the level of performance determined by the Committee at the end of
the applicable performance cycle for other senior executives of the Company by
(B) a fraction, the numerator of which is the number of full months that have
elapsed between the beginning of the applicable performance period and he
Covered Executive’s Employment Termination Date and the denominator of which is
the number of full months in such performance period. Payments in respect of
such vested awards shall be made within 30 days of the Committee’s decision.
     (iii) All other awards, including deferred stock units (other than deferred
stock units that vest under the Long-Term Incentive Plan or the applicable award
agreement upon a Covered Executive’s death, disability or retirement) and
restricted stock, that are subject to time-based vesting or other
non-performance based conditions shall vest as of the Covered Executive’s
Employment Termination Date in an amount determined by multiplying (A) the
number of shares or units that are subject to the award by (B) a fraction, the
numerator of which is the number of full months that shall have elapsed since
the beginning of the applicable vesting period and the denominator of which is
the number of full months in the vesting period. Deferred stock units that
become vested under the Long-Term Incentive Plan or applicable award agreement
upon a Covered Executive’s death, disability or retirement shall become fully
vested on the Covered Executive’s Employment Termination Date. Payments in
respect of such vested awards shall be made on the day after the Release
Effective Date (as defined below).
          (c) For purposes of this Section 3.04, fractional shares of Common
Stock shall be rounded up to the next highest whole share of stock.
          (d) Notwithstanding anything herein to the contrary, the treatment of
Long-Term Incentive Plan awards held by a Covered Executive whose Termination of
Employment is a Retirement (as defined in the Long-Term Incentive Plan) shall be
determined under the Long-Term Incentive Plan and applicable award agreement
(and not under this Section 3.04) ) to the extent determined by the Committee on
the Covered Executive’s Employment Termination Date to be more favorable to the
Covered Executive.

-8-



--------------------------------------------------------------------------------



 



     Section 3.05 Conditions to Entitlement to Benefit. To be eligible to
receive (or, in the case of benefits provided under Section 3.03, retain the
value of) any Benefits under the Plan after the Covered Executive’s Employment
Termination Date has been set, a Covered Executive must (a) continue in his then
current office and perform such duties for the Company as are typically related
to the Covered Executive’s position (or such other position as the Board
reasonably requests) including identifying, recruiting and/or transitioning the
Covered Executive’s successor, in all events performing all assigned duties in
the manner reasonably directed by the CEO in his sole discretion, or if the CEO
is the Covered Officer, by the Board in its sole discretion, and cease his
employment on the Employment Termination Date; (b) prior to the 60th day
following the Employment Termination Date, execute a release and discharge of
the Company, in substantially the form attached hereto as Appendix A, from any
and all claims, demands or causes of action (other than as provided in said
Appendix A) and such release must become effective and irrevocable prior to the
60th day following the Employment Termination Date (such 60th day, the “Release
Effective Date”); and (c) prior to the Release Effective Date, execute a
noncompetition, nonsolicitation, and nondisparagement agreement that extends for
the two-year period following the Covered Executive’s Employment Termination
Date in substantially the form attached hereto as Appendix B, with such changes
therein as the Administrator shall determine, in his discretion, acting on
behalf of the Company. No Benefits due hereunder shall be paid to a Covered
Executive who has not complied in all respects with the requirements of this
Section 3.05.
     Section 3.06 Method of Payment. Benefits under the Plan shall be paid as
follows:
          (a) The cash Benefits determined pursuant to Section 3.02 hereof shall
be paid in a lump sum, subject to all employment and withholding taxes
applicable to the type of payments made. Such payments shall be made on the day
after the Covered Executive’s Release Effective Date.
          (b) The non-cash Benefits described in Section 3.03 shall be provided
after the Employment Termination Date in accordance with the applicable Company
plan, program or policy; provided that if the Covered Executive fails to comply
with all of the conditions set forth in Section 3.05, the Covered Executive
shall be required to repay to the Company in cash within five (5) business days
after written demand is made therefor by the Company, an amount equal to the
value of any Benefit received under Section 3.03.
          (c) Long-Term Incentive Plan awards referred to in Section 3.04 will
be paid on the later of the date contemplated under the applicable award
agreement and the date (if any) provided for under Section 3.04; provided that
payment shall be made in accordance with the applicable award agreement to the
extent required to avoid taxes or penalties under Section 409A.
     Section 3.07 Death or Disability. If a Covered Executive incurs Disability
or dies before the Employment Termination Date has been set, no Plan payments or
other benefits will be due and owing to the Covered Executive or, in the case of
his death, to his estate or beneficiary.

-9-



--------------------------------------------------------------------------------



 



     If a Covered Executive incurs Disability or dies after his Employment
Termination Date has been set but not attained, the Administrator shall cause
any Benefits due under the Plan to be paid to the Covered Executive or, in the
case of his death, to the Covered Executive’s Designated Beneficiary as defined
in the Long-Term Incentive Plan; provided, however, that if the Covered
Executive dies after he has retired prior to attaining the Employment
Termination Date, no Benefits shall be due and owing under the Plan to the
Covered Executive’s designated beneficiary, his estate, or any other person. For
this purpose, “retire” means to have separated from employment and begun to
receive an immediate pension benefit under a Company-sponsored defined benefit
pension plan.
     Section 3.08 Change in Control. In the event of a Change in Control of the
Company, the change in control agreement applicable to the Covered Executive
shall continue in full force and effect and the Plan shall be null and void;
and, if the Change in Control occurs after the Employment Termination Date has
been set but before the Employment Termination Date, the change in control
agreement applicable to the Covered Executive shall continue in full force and
effect and the Employment Termination Date under the Plan shall be treated under
the change in control agreement as the Covered Executive’s “Termination Date”
for other than death, “Disability” or “Cause”, as such terms appearing in
quotations are defined in the change in control agreement, and the Plan shall be
null and void.
ARTICLE IV
ADMINISTRATION
     Section 4.01 Authority and Duties. It shall be the duty of the
Administrator, on the basis of information supplied by the Company, to determine
the entitlement of each Covered Executive to Benefits under the Plan and to
approve the amount of the cash Benefits payable to each such Covered Executive.
The Company shall make such payments as the Administrator determines to be due
to Covered Executives. The Administrator shall have the full power and authority
to (a) determine whether a Covered Executive’s termination of employment with
the Company constitutes a Termination of Employment for purposes of the Plan and
(b) construe, interpret and administer the Plan, to correct deficiencies
therein, and to supply omissions. All decisions, actions, and interpretations of
the Administrator shall be final, binding, and conclusive upon the parties. The
Committee may delegate to appropriate Company officers its authority and its
duties as it shall deem appropriate in its sole discretion, and the actions of
such person or persons shall have the same force and effect as any action of the
Committee in respect of the Plan (other than any action by such person or
persons to delegate the Committee’s duties or authority hereunder); provided,
however, that the Committee shall retain authority to approve any payments to
persons who are treated as executive officers of the Company for U.S. securities
law purposes.
     Section 4.02 Expenses of the Administrator. All reasonable expenses of the
Administrator shall be paid or reimbursed by the Company upon proper
documentation. The Company shall indemnify and defend the Administrator against
personal liability for actions taken in good faith in the discharge of its
duties hereunder.

-10-



--------------------------------------------------------------------------------



 



     Section 4.03 Actions of the Administrator. Whenever a determination is
required of the Administrator under the Plan, such determination shall be made
solely at the discretion of the Administrator. In addition, the exercise of
discretion by the Administrator need not be uniformly applied to similarly
situated Covered Executives and shall be final and binding on each Covered
Executive or beneficiary(ies) to whom the determination is directed.
ARTICLE V
AMENDMENT AND TERMINATION
          The Company, acting through the Committee, retains the right, at any
time and from time to time, to amend, suspend, or terminate the Plan in whole or
in part, for any reason, and, except as provided below, without either the
consent of or the prior notification to any Covered Executive. Notwithstanding
the foregoing and except as specifically provided under Section 7.12(d), no such
amendment, suspension or termination shall (a) give the Company the right to
recover any amount paid to a Covered Executive prior to the date of such action,
(b) cause the cessation and discontinuance of payments of Benefits to any person
or persons under the Plan already receiving Benefits, or (c) be effective to
terminate or reduce the Benefits or prospective Benefits of any Covered
Executive whose Employment Termination Date has been set as of the date of such
amendment, suspension or termination (unless the express written consent of the
Covered Executive has been obtained with respect thereto).
ARTICLE VI
DUTIES OF THE COMPANY
     Section 6.01 Records. The Company shall supply to the Administrator all
records and information necessary to the performance of the Administrator’s
duties.
     Section 6.02 Discretion. Any decisions, actions or interpretations to be
made under the Plan by the Board, the Committee, the Company, or the
Administrator, acting on behalf of the Company, shall be made in its or their
respective sole discretion, not in any fiduciary capacity and need not be
uniformly applied to similarly situated individuals and shall be final, binding
and conclusive upon all parties.
ARTICLE VII
MISCELLANEOUS
     Section 7.01 Nonalienation of Benefits. None of the payments, Benefits or
rights of any Covered Executive shall be subject to any claim of any creditor,
and, in particular, to the fullest extent permitted by law, all such payments,
Benefits and rights shall be free from attachment, garnishment, trustee’s
process, or any other legal or equitable process available to any creditor of
such Covered Executive. No Covered Executive shall have the right to alienate,
anticipate, commute, pledge, encumber or assign any of the Benefits or payments
which he may expect to receive, contingently or otherwise, under the Plan.

-11-



--------------------------------------------------------------------------------



 



     Section 7.02 No Contract of Employment. Neither the establishment of the
Plan, nor any modification thereof, nor the creation of any fund, trust or
account, nor the payment of any Benefits shall be construed as giving any
Covered Executive, or any person whosoever, the right to be retained in the
service of the Company, and all Covered Executives shall remain subject to
discharge to the same extent as if the Plan had never been adopted.
     Section 7.03 Entire Agreement. Except as may be provided in a change in
control agreement that is in effect for a Covered Executive at the time of a
Change in Control between the Company and a Covered Executive, this Plan
document, as it may be amended by the Committee, and the documents specifically
referenced herein, or in such amendment, shall constitute the entire agreement
between the Company and the Covered Executive with respect to the Benefits
promised hereunder and no other agreements, representations, oral or otherwise,
express or implied, with respect to such Benefits or any severance benefits
shall be binding on the Company.
     Section 7.04 Severability of Provisions. If any provision of the Plan shall
be held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof, and the Plan shall be construed and enforced
as if such provisions had not been included.
     Section 7.05 Successors, Heirs, Assigns, and Personal Representatives. The
Plan shall be binding upon the heirs, executors, administrators, successors and
assigns of the parties, including each Covered Executive, present and future.
     Section 7.06 Headings and Captions. The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Plan, and shall not be employed in the construction of the Plan.
     Section 7.07 Gender and Number. Except where otherwise clearly indicated by
context, the masculine and the neuter shall include the feminine and the neuter;
the singular shall include the plural, and vice-versa.
     Section 7.08 Unfunded Plan. The Plan shall not be funded. The Company may,
but shall not be required to, set aside or earmark an amount necessary to
provide the Benefits specified herein (including the establishment of trusts).
In any event, no Covered Executive shall have any right to, or interest in, any
assets of the Company.
     Section 7.09 Payments to Incompetent Persons, Etc. Any Benefit payable to
or for the Benefit of a minor, an incompetent person or other person incapable
of receipting therefor shall be deemed paid when paid to such person’s guardian
or to the party providing or reasonably appearing to provide for the care of
such person, and such payment shall fully discharge the Company, the
Administrator and all other parties with respect thereto.
     Section 7.10 Lost Payees. A Benefit shall be deemed forfeited if the
Administrator is unable to locate a Covered Executive to whom a Benefit is due.
Such Benefit shall be reinstated if application is made by the Covered Executive
for the forfeited Benefit while the Plan is in operation.

-12-



--------------------------------------------------------------------------------



 



     Section 7.11 Controlling Law and Nature of Plan. The Plan shall be
construed and enforced according to the laws of the Commonwealth of Pennsylvania
to the extent not preempted by Federal law. The Plan is not intended to be
included in the definitions of “employee pension benefit plan” and “pension
plan” set forth under Section 3(2) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”). Rather, the Plan is intended to meet the
descriptive requirements of a plan constituting a “severance pay plan” within
the meaning of regulations published by the Secretary of Labor at Title 29, Code
of Federal Regulations, Section 2510.3-2(b).
     Section 7.12 Section 409A.
          (a) It is intended that the provisions of this Plan comply with
Section 409A, and all provisions of this Plan shall be construed and interpreted
in a manner consistent with the requirements for avoiding taxes or penalties
under Section 409A.
          (b) Neither the Covered Executive nor any of the Covered Executive’s
creditors or beneficiaries shall have the right to subject any deferred
compensation (within the meaning of Section 409A) payable under this Plan or
under any other plan, policy, arrangement or agreement of or with the Company or
any of its affiliates (this Plan and such other plans, policies, arrangements
and agreements, the “Company Plans”) to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment. Except as
permitted under Section 409A, any deferred compensation (within the meaning of
Section 409A) payable to the Covered Executive or for the Covered Executive’s
benefit under any Company Plan may not be reduced by, or offset against, any
amount owing by the Covered Executive to the Company or any of its affiliates.
          (c) If, at the time of the Covered Executive’s separation from service
(within the meaning of Section 409A), (i) the Covered Executive shall be a
specified employee (within the meaning of Section 409A and using the
indemnification methodology selected by the Company from time to time) and
(ii) the Company shall make a good faith determination that an amount payable
under a Company Plan constitutes deferred compensation (within the meaning of
Section 409A) the payment of which is required to be delayed pursuant to the
six-month delay rule as set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then the Company shall not pay such amount on the
otherwise scheduled payment date but shall instead accumulate such amount and
pay it, without interest, on the first business day after such six-month period.
          (d) Notwithstanding any provision of this Plan or any Company Plan to
the contrary, in light of the uncertainty with respect to the proper application
of Section 409A, the Company reserves the right to make amendments to this Plan
and any Company Plan as the Company deems necessary or desirable to avoid the
imposition of taxes or penalties under Section 409A. In any case, the Covered
Executive is solely responsible and liable for the satisfaction of all taxes and
penalties that may be imposed on the Covered Executive for the Covered
Executive’s account in connection with any Company Plan (including any taxes and
penalties under Section 409A), and neither the Company nor any affiliate shall
have any obligation to indemnify or otherwise hold the Covered Executive
harmless from any or all of such taxes or penalties.

-13-



--------------------------------------------------------------------------------



 



APPENDIX A
GENERAL RELEASE
          1. I,                                          (the “Executive”), for
and in consideration of (a) certain severance benefits to be paid and provided
to me by Air Products and Chemicals, Inc. (the “Company”) under the Air Products
and Chemicals, Inc. Corporate Executive Committee Separation Program (the
“Plan”) and (b) the Company’s execution of a release in favor of the Executive,
on the date this General Release becomes irrevocable, substantially in the form
attached hereto as Annex 1, and conditioned upon such payments and provisions,
do hereby REMISE, RELEASE, AND FOREVER DISCHARGE Air Products and Chemicals,
Inc. (the “Company”) and each of its past or present subsidiaries and
affiliates, its and their past or present officers, directors, shareholders,
employees and agents, their respective successors and assigns, heirs, executors
and administrators, the pension and employee benefit plans of the Company, or of
its past or present subsidiaries or affiliates, and the past or present
trustees, administrators, agents, or employees of the pension and employee
benefit plans (hereinafter collectively included within the term the “Company”),
acting in any capacity whatsoever, of and from any and all manner of actions and
causes of actions, suits, debts, claims and demands whatsoever in law or in
equity, which I ever had, now have, or hereafter may have, or which my heirs,
executors or administrators hereafter may have, by reason of any matter, cause
or thing whatsoever from the beginning of my employment with the Company to the
date of these presents and particularly, but without limitation of the foregoing
general terms, any claims arising from or relating in any way to my employment
relationship and the termination of my employment relationship with the Company,
including but not limited to, any claims which have been asserted, could have
been asserted, or could be asserted now or in the future under any federal,
state or local laws, including any claims under the Pennsylvania Human Relations
Act, 43 PA. C.S.A. §§ 951 et seq., as amended, the Rehabilitation Act of 1973,
29 USC §§ 701 et seq., as amended, Title VII of the Civil Rights Act of 1964, 42
USC §§ 2000e et seq., as amended, the Civil Rights Act of 1991, 2 USC §§ 60/ et
seq., as applicable, the Age Discrimination in Employment Act of 1967, 29 USC §§
621 et seq., as amended (“ADEA”), the Americans with Disabilities Act, 29 USC §§
706 et seq., and the Employee Retirement Income Security Act of 1974, 29 USC §§
301 et seq., as amended, any contracts between the Company and me and any common
law claims now or hereafter recognized and all claims for counsel fees and
costs; provided, however, that this Release shall not apply to any entitlements
under the terms of the Plan or under any other plans or programs of the Company
in which I participated and under which I have accrued and become entitled to a
benefit other than under any Company separation or severance plan or programs.
Notwithstanding the foregoing, I understand that I shall be indemnified by the
Company as to any liability, cost or expense for which I would have been
indemnified during employment, in accordance with the Company’s certificate of
incorporation or insurance coverages in force for employees of the Company
serving in executive capacities for actions taken on behalf of the Company
within the scope of my employment by the Company.
          2. Subject to the limitations of paragraph 1 above, I expressly waive
all rights afforded by any statute which expressly limits the effect of a
release with respect to unknown claims. I understand the significance of this
release of unknown claims and the waiver of statutory protection against a
release of unknown claims.

-14-



--------------------------------------------------------------------------------



 



          3. I hereby agree and recognize that my employment by the Company
was/will be permanently and irrevocably severed on
                                        , 20      and the Company has no
obligation, contractual or otherwise to me to hire, rehire or reemploy me in the
future. I acknowledge that the terms of the Plan provide me with payments and
benefits which are in addition to any amounts to which I otherwise would have
been entitled.
          4. I hereby agree and acknowledge that the payments and benefits
provided by the Company are to bring about an amicable resolution of my
employment arrangements and are not to be construed as an admission of any
violation of any federal, state or local statute or regulation, or of any duty
owed by the Company and that the Plan was, and this Release is, executed
voluntarily to provide an amicable resolution of my employment relationship with
the Company.
          5. I hereby acknowledge that nothing in this Release shall prohibit or
restrict me from: (a) making any disclosure of information required by law;
(b) providing information to, or testifying or otherwise assisting in any
investigation or proceeding brought by, any federal regulatory or law
enforcement agency or legislative body, any self-regulatory organization, or the
Company’s designated legal, compliance or human resources officers; or
(c) filing, testifying, participating in or otherwise assisting in a proceeding
relating to an alleged violation of any federal, state or municipal law relating
to fraud, or any rule or regulation of the Securities and Exchange Commission or
any self-regulatory organization.
          6. I hereby certify that I have read the terms of this Release, that I
have been advised by the Company to discuss it with my attorney, that I have
received the advice of counsel and that I understand its terms and effects. I
acknowledge, further, that I am executing this Release of my own volition with a
full understanding of its terms and effects and with the intention of releasing
all claims recited herein in exchange for the consideration described in the
Agreement, which I acknowledge is adequate and satisfactory to me. None of the
above named persons, nor their agents, representatives or attorneys have made
any representations to me concerning the terms or effects of this Release other
than those contained herein.
          7. I hereby acknowledge that I have been informed that I have the
right to consider this Release for a period of 21 days prior to execution. I
also understand that I have the right to revoke this Release for a period of
seven days following execution by giving written notice to the Company at 7201
Hamilton Boulevard, Allentown Pennsylvania 18195-1501, Attention: General
Counsel.
          8. I hereby further acknowledge that the terms of Appendix B of the
Plan continue to apply for the balance of the time periods provided therein and
that I will abide by and fully perform such obligations.

-15-



--------------------------------------------------------------------------------



 



         Intending to be legally bound hereby, I execute the foregoing Release
this            day of                               , 20 ___.

       
 
   
Witness
  Executive

-16-



--------------------------------------------------------------------------------



 



ANNEX 1
GENERAL RELEASE
          1. Air Products and Chemicals, Inc. (the “Company”) on its behalf and
on behalf of its subsidiaries and affiliates, their officers, directors,
partners, employees and agents, their respective successors and assigns, heirs,
executors and administrators (hereinafter collectively included within the term
“Company”), for and in consideration of                                         
(the “Executive”) executing the general release of claims against the Company
dated                                          (the “Executive’s Release of the
Company”), and other good and valuable consideration, does hereby REMISE,
RELEASE, AND FOREVER DISCHARGE the Executive, his assigns, heirs, executors and
administrators (hereinafter collectively included within the term “Executive”),
acting in any capacity whatsoever, of and from any and all manner of actions and
causes of actions, suits, debts, claims and demands whatsoever in law or in
equity, which it ever had, now have, or hereafter may have, by reason of any
matter, cause or thing whatsoever from the beginning of the Executive’s
employment with the Company to the date of this Release arising from or relating
in any way to the Executive’s employment relationship and the termination of his
employment relationship with the Company, including but not limited to, any
claims which have been asserted, could have been asserted, or could be asserted
now or in the future under any federal, state or local laws, any contracts
between the Company and the Executive, other than the Executive’s Release of the
Company, the Executive’s Noncompetition, Nonsolicitation, and Nondisparagement
Agreement with the Company, and the Employee Patent and Confidential Information
Agreement entered into by the Executive on
                                        , and any common law claims now or
hereafter recognized and all claims for counsel fees and costs, but in no event
shall this release apply to any action attributable to a criminal act or to an
action outside the scope of the Executive’s employment.
          2. Subject to the limitations of paragraph 1 above, the Company
expressly waives all rights afforded by any statute which expressly limits the
effect of a release with respect to unknown claims. The Company understands the
significance of this release of unknown claims and the waiver of statutory
protection against a release of unknown claims.
          3. The Company hereby certifies that it has been advised by counsel in
the preparation and review of this Release.
          Intending to be legally bound hereby, Air Products and Chemicals, Inc.
executes the foregoing Release this          day of                     ,
20    .

             
 
      By:    
 
           
Witness
           

-17-



--------------------------------------------------------------------------------



 



APPENDIX B
NONCOMPETITION, NONSOLICITATION, AND NONDISPARAGEMENT
AGREEMENT
          I,                                          (the “Executive”), for and
in consideration of (a) certain severance benefits to be paid and provided to me
by Air Products and Chemicals, Inc. (the “Company”) under the Air Products and
Chemicals, Inc. Corporate Executive Committee Separation Program (the “Plan”),
and (b) the Company’s execution of a release in favor of the Executive, I, the
Executive, hereby covenant and agree as follows:
          1. The Executive acknowledges that the Company is generally engaged in
business throughout the world. During the Executive’s employment by the Company
and for two years after the Executive’s Employment Termination Date (as defined
in the Plan), the Executive agrees that he will not, unless acting with the
prior written consent of the Company, directly or indirectly, own, manage,
control, or participate in the ownership, management or control of, or be
employed or engaged by, or otherwise affiliated or associated with, as an
officer, director, employee, consultant, independent contractor or otherwise,
any other corporation, partnership, proprietorship, firm, association, or other
business entity, or otherwise engage in any business which is engaged in any
manner anywhere in any business which, as of the Employment Termination Date, is
engaged in by the Company, has been reviewed with the Board for development to
be owned or managed by the Company, and/or has been divested by the Company but
as to which the Company has an obligation to refrain from involvement, but only
for so long as such restriction applies to the Company; provided, however, that
the ownership of not more than 5% of the equity of a publicly traded entity
shall not be deemed to be a violation of this paragraph.
          2. The Executive also agrees that he will not, directly or indirectly,
during the period described in paragraph (1), induce any person who is an
employee, officer, director, or agent of the Company, to terminate such
relationship, or employ, assist in employing or otherwise be associated in
business with any present or former employee or officer of the Company,
including without limitation those who commence such positions with the Company
after the Employment Termination Date.
          3. For the purposes of this Agreement, the term “Company” shall be
deemed to include Air Products and the subsidiaries and affiliates of Air
Products.
          4. The Executive acknowledges and agrees that the restrictions
contained in this Agreement are reasonable and necessary to protect and preserve
the legitimate interests, properties, goodwill and business of the Company, that
the Company would not have entered into this Agreement in the absence of such
restrictions and that irreparable injury will be suffered by the Company should
the Executive breach the provisions of this Section. The Executive represents
and acknowledges that (a) the Executive has been advised by the Company to
consult the Executive’s own legal counsel in respect of this Agreement, (b) the
Executive has consulted with and been advised by his own counsel in respect of
this Agreement, and (c) the Executive

-18-



--------------------------------------------------------------------------------



 



has had full opportunity, prior to execution of this Agreement, to review
thoroughly this Agreement with the Executive’s counsel.
          5. The Executive further acknowledges and agrees that a breach of the
restrictions in this Agreement will not be adequately compensated by monetary
damages. The Executive agrees that the Company shall be entitled to
(a) preliminary and permanent injunctive relief, without the necessity of
proving actual damages, or posting of a bond, (b) an equitable accounting of all
earnings, profits and other benefits arising from any violation of this
Agreement, and (c) enforce the terms, including requiring forfeitures, under
other plans, programs and agreements under which the Executive has been granted
a benefit contingent on a covenant similar to those contained in this Agreement,
which rights shall be cumulative and in addition to any other rights or remedies
to which the Company may be entitled. In the event that the provisions of this
Agreement should ever be adjudicated to exceed the limitations permitted by
applicable law in any jurisdiction, it is the intention of the parties that the
provision shall be amended to the extent of the maximum limitations permitted by
applicable law, that such amendment shall apply only within the jurisdiction of
the court that made such adjudication and that the provision otherwise be
enforced to the maximum extent permitted by law.
          6. If the Executive breaches his obligations under this Agreement, he
agrees that suit may be brought, and that he consents to personal jurisdiction,
in the United States District Court for the Eastern District of Pennsylvania, or
if such court does not have jurisdiction or will not accept jurisdiction, in any
court of general jurisdiction in Allentown, Pennsylvania; consents to the
non-exclusive jurisdiction of any such court in any such suit, action or
proceeding; and waives any objection which he may have to the laying of venue of
any such suit, action or proceeding in any such court. The Executive also
irrevocably and unconditionally consents to the service of any process,
pleadings, notices or other papers.
          7. Executive further agrees, covenants, and promises that he will not
in any way communicate the terms of this Agreement to any person other than his
immediate family and his attorney and financial consultant or when necessary to
advise a third party of his obligations under this Agreement. Notwithstanding
the foregoing, the Company and Executive also agree that for a period of two
years following the Employment Termination Date, Executive will provide and that
at all times after the date hereof the Company may similarly provide, with prior
written notice to Executive, a copy of this Agreement to any business or
enterprise (a) which Executive may directly or indirectly own, manage, operate,
finance, join, control or of which he may participate in the ownership,
management, operation, financing, or control, or (b) with which Executive may be
connected as an officer, director, employee, partner, principal, agent,
representative, consultant, or otherwise, or in connection with which Executive
may use or permit to be used Executive’s name. Executive agrees not to disparage
the name, business reputation, or business practices of the Company or its
subsidiaries or affiliates, or its or their officers, employees, or directors,
and the Company agrees not to disparage the name or business reputation of
Executive.
          8. The Executive hereby expressly acknowledges and agrees that (a) the
provisions of the Employee Patent and Confidential Information Agreement entered
into by him on                                         , shall continue to apply
in accordance with its terms, and (b) the provisions of the Executive’s
outstanding incentive award agreements granted under the

-19-



--------------------------------------------------------------------------------



 



Company’s Long-Term Incentive Plan, as defined in the Plan, shall continue to
apply in accordance with their terms except as otherwise provided in
Section 3.04 of the Plan and except that, for purposes of interpreting the
provisions of the first indented clause of Section 2 of the “Conditions"(as
defined in, and as set forth in Exhibit A to, each of the Executive’s award
agreements under the Long-Term Incentive Plan), “in Competition with the
Company” shall be construed as provided in this Agreement.
          9. No failure or delay on the part of the Company in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power preclude any further or other
exercise thereof or the exercise of any other right or power hereunder. No
modification or waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective until the same
shall be in writing and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice to or
demand on any party in any case shall entitle such party to any other or further
notice or demand in similar or other circumstances.
          10. This Agreement shall be construed in accordance with the laws of
the Commonwealth of Pennsylvania without giving effect to its conflict of law’s
provisions. This Agreement shall extend to and enure to the benefit of the
respective successors and assigns of the Company.
          Intending to be legally bound hereby, I execute the Noncompetition,
Nonsolicitation, and Nondisparagement Agreement this          day of
                                        , 20       .

         
 
       
 
       
Witness
      Executive

-20-